Citation Nr: 0703435	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-06 548	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
mechanical low back pain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a left medial malleolar avulsion fracture and 
posterior malleolar distal tibia fracture, currently 
evaluated as 20 percent disabling, to include entitlement to 
an extraschedular disability rating.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2003 
and August 2004 of the Des Moines, Iowa, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The veteran's representative has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the veteran's ankle disorder.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.

The Board notes that the August 2004 rating decision denied 
the veteran's claim of entitlement to service connection for 
a bilateral shoulder disability, to include as secondary to 
his service-connected mechanical low back pain.  However, as 
the veteran has not specifically disagreed with this 
decision, this issue is not before the Board.


FINDINGS OF FACT

1.  The veteran's mechanical low back pain is not manifested 
by ankylosis of the entire thoracolumbar spine, nor does he 
have a diagnosis of disc disease.

2.  The veteran's residuals of a left medial malleolar 
avulsion fracture and posterior malleolar distal tibia 
fracture are manifested by decreased, painful range of motion 
of the left ankle that is further decreased after repetitive 
use due to pain, fatigue, weakness and lack of endurance. 

3.  The veteran's left ankle disorder does not present an 
exceptional or unusual disability picture.

4.  The veteran does not have a current bilateral hip 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for the residuals of a left medial malleolar avulsion 
fracture and posterior malleolar distal tibia fracture are 
not met, and the evidence does not warrant further referral 
for consideration of an extraschedular rating.  38 U.S.C.A. 
§§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (2006). 

3.  A bilateral hip disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1131, 1133, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2006).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
See 38 C.F.R. §§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2006).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

A. Mechanical Low Back Pain

The veteran is seeking an increased disability rating for his 
service-connected mechanical low back pain, which is 
currently evaluated as 40 percent disabling.  He essentially 
contends that the symptomatology associated with his 
mechanical low back pain is more severe than is contemplated 
by the currently assigned rating.  

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5292 and 5295 for mechanical 
low back pain.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West Supp. 2005) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue).  The RO considered all these 
changes in adjudicating the veteran's claim.  The April 2006 
supplemental statement of the case considered the old and new 
criteria for rating general diseases of the lumbar spine.  
The old and new rating criteria were provided to the veteran 
and his representative.  Therefore, there is no prejudice to 
the veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations for a 40 percent 
disability were assigned for severe limitation of motion of 
the lumbar spine.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Under 
that rating formula, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not support a finding in 
excess of the currently assigned 40 percent disability 
evaluation.  

Under Diagnostic Code 5292, the veteran has already been 
assigned the maximum 40 percent disability rating for severe 
limitation of motion.  The Board also notes that the veteran 
is not eligible for a higher rating under former Diagnostic 
Code 5295 (pertaining to lumbosacral strain), as he is in 
receipt of the maximum rating under this code.

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The November 2002 and May 
2004 VA examination reports noted that the veteran complained 
of pain on motion, which caused him to wear a back brace, and 
he clearly has some limitation of motion.  However, 
regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation.  See VAOPGCPREC 36-
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion). 
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), to obtain the next higher 
disability rating (50 percent), the veteran must have a 
diagnosis of unfavorable ankylosis of the entire 
thoracolumbar spine.  Though the VA examination reports in 
December 2001, November 2002 and May 2004 indicate range of 
motion findings that are severe, there is no indication that 
the veteran's spine is ankylosed.

The Board has considered all other potentially applicable 
diagnostic codes.  There is no evidence of fractured 
vertebrae or ankylosis that would support an evaluation under 
the criteria of Diagnostic Codes 5285, 5286 or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  Additionally, 
there is no evidence of degenerative disc disease or 
neurological manifestations that would support an evaluation 
under the criteria of old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability.  For the reasons detailed 
above, there is insufficient symptomatology to warrant an 
assignment of a higher disability rating under any 
diagnostic code.

B.  Left Ankle

Currently, the veteran is service connected for limitation of 
motion of the left ankle.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 assigns a 20 percent disability rating 
for marked limitation of motion of the ankle.  A schedular 
rating in excess of 20 percent is not warranted unless there 
is evidence of ankylosis of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5270.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Colayong v. West, 12 Vet App 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 
1994) at 86.).  In this case, however, there is no evidence 
of ankylosis.  The April 2004 VA examination report 
specifically denied the presence of such.

VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time, in evaluating musculoskeletal disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R.  
§§ 4.40, 4.45 (2006).  However, where a musculoskeletal  
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 
Vet.  App. 80 (1997).  Thus, the analysis required by DeLuca, 
supra, would not result in a higher schedular rating. 

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the evaluation of 
the veteran's left ankle to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2006).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2006) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
See VAOPGCPREC 6-96 (1996).  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level 
of impairment.  Specifically, the Board notes that the VA 
examination report dated in April 2004 indicated the veteran 
rated his ankle pain as an eight on a scale of one to ten.  
However, the examiner noted that the veteran did not use 
crutches, a cane or corrective shoes.  The veteran had not 
undergone any ankle surgery, dislocation or recurrent 
subluxation.  There was also no indication of inflammatory 
arthritis.  The veteran reported that his ankle pain did not 
affect his ability to be a student, nor did it affect his 
activities of daily living.  The veteran claimed that he 
limped due to his ankle pain, but the examiner noted that 
upon examination of the veteran's shoes, there was no 
evidence of abnormal weight bearing.  There was also no 
edema, effusion, redness, heat or abnormal movement.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  The veteran's symptoms 
consist of limitation of motion and painful motion, with 
additional limitation on flare-ups, and it is exactly these 
symptoms for which he is being compensated.  In other words, 
he does not have any symptoms from his low back disorder that 
are unusual or are different from those contemplated by the 
schedular criteria. Taking all of these factors into account, 
the Board does not find that the veteran's claim warrants 
extraschedular consideration.  See Id.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West Supp. 2005).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2006).  The Court has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id; see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss bilateral hip pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The veteran has not alleged that his bilateral hip pain is 
directly related to service.  
The service medical records do not contain any reference to 
treatment or diagnosis of bilateral hip pain.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2005).  Rather, the 
veteran has alleged that his current bilateral hip pain is 
related to his currently service-connected mechanical low 
back pain.  

The veteran was afforded a VA examination in May 2004.  The 
examiner noted that there was evidence of pain, fatigue, 
decreased endurance with repetitive flexion and extension of 
the hips.  However, it was noted that the pain was actually 
in the low back rather than in the hip area.  In support of 
this contention, the x-ray findings for the hips were 
negative.  The examiner listed among the diagnoses 
"bilateral hip pain."  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, 
the veteran does not have a current bilateral hip disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed bilateral hip disability, service connection may 
not be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997). 

The Board has identified no other competent medical evidence 
that establishes the veteran has a current disability.  The 
Board has considered the veteran's statements made in 
conjunction with his claim, however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his alleged bilateral hip disability.  
See Espiritu supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for an 
alleged bilateral hip disability, on a direct or secondary 
basis, must be denied.  See 38 U.S.C.A §5107 (West Supp. 
2005).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the veteran's ankle and 
hip claims, letters dated in March and April 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

With respect to his back claim, the veteran was provided an 
initial letter in October 2002, which was not complete.  
Another letter was sent in October 2003 after he disagreed 
with the rating decision. Although this letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
additional supplemental statements of the case (SSOCs) were 
provided to the veteran, most recently in April 2006.    

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  He was also provided 
with a subsequent adjudication in April 2006.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in November 2002 and April and May 2004.  See 38 
C.F.R. § 3.159(c)(4) (2006).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left ankle 
disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The April 2004 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to an increased disability rating for mechanical 
low back pain, currently evaluated as 40 percent disabling, 
is denied.

Entitlement to an increased disability rating for the 
residuals of a left medial malleolar avulsion fracture and 
posterior malleolar distal tibia fracture, currently 
evaluated as 20 percent disabling, to include extraschedular 
evaluation, is denied.

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the service-connected 
mechanical low back pain, is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


